DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-15 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Benedetti (US 6289972).
	Regarding claim 14, Benedetti discloses a metal casting and processing system (Fig. 1-2), comprising: a continuous casting device (12, 20) for casting a metal strip (18) at a first speed (Col.2 line 15-20: operating speed of the casting equipment); a hot rolling stand (16: hot rolling because furnace 34 heats the material before rolling) operating at a second speed (Col.2 line 15-20: operating speed of the rolling mill) that is decoupled from the first speed, wherein the hot rolling stand is a first rolling stand (16 is a first rolling stand) of the metal casting and processing system downstream from the continuous casting device; and a quenching system (28 not shown – see claim 5) upstream from the hot rolling stand for quenching the metal strip before the hot rolling stand.  
Regarding claim 15, Benedetti discloses a casting and rolling method (Fig. 1-2), comprising: continuously casting a metal strip (18) at a first speed (Col.2 line 15-20: operating speed of the casting equipment) with a continuous casting device (12, 20); hot rolling (16: hot rolling because furnace 34 heats the material before rolling) the metal strip at a second speed (Col.2 line 15-20: operating speed of the rolling mill) and with a first rolling stand (16 is the first rolling stand) downstream from the continuous casting device, wherein the first speed is decoupled from (Col.2 line 15-20) the second speed; and quenching the metal strip with a quenching system (28 not shown – see claim 5) upstream from the first rolling stand before hot rolling the metal strip.  
Claim(s) 17 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Ljungars (WO 0037190).
	Regarding claim 17, Ljungars discloses a metal casting system (Fig. 1A and Detailed Description 3th paragraph), comprising: a continuous casting device (stainless steel strip is cast – casting device is inherent possibly element 1 in Fig. 1A) for casting a metal strip (stainless steel strip); and a quenching system (3’) downstream from the continuous casting device, the quenching system comprising at least one nozzle (Detailed Description 1st paragraph: intense water spraying- nozzle is inherent when spraying water)  positioned adjacent to and spaced apart downstream from the continuous casting device for delivering coolant (water) to the metal strip, the quenching system configured sufficient to fast cool the metal strip at a rate at least 10 C/s (15C/s) as the metal strip exits the continuous casting device.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benedetti (US 6289972) in view of Kimura (US 4976024).
	Regarding claim 7, Benedetti discloses a metal casting system (Fig. 1-2), comprising: a continuous casting device (12, 20) for casting a metal strip (18); and one or more rolling stands (16) positioned downstream of the continuous casting device for receiving the metal strip and reducing a thickness of the metal strip (inherent by rolling) under hot or warm rolling temperatures (furnace 34 before rolling); a quenching system (28- not shown see claim 5) upstream from the one or more rolling stands for quenching the metal strip before the one or more rolling stands; and a soaking furnace (34) positioned inline between the continuous casting device and the one or more rolling stands for heating the metal strip while uncoiled and moving downstream in a processing direction.  
Benedetti is silent to specific reduction of 50 to 70% reduction in thickness. 
Kimura teaches a similar metal casting system comprising: a continuous casting device (elements 1-11) for casting a metal strip (40); and one or more rolling stands (one of three stands 39) positioned downstream of the continuous casting device for receiving the metal strip and reducing a thickness of the metal strip by approximately 50% to 70% (10 to 40mm and reduced to 1.6 to 6mm. see Col. 4 l. 26-42) under hot or warm rolling temperatures.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Benedetti to have chosen, for example, the thickness from the original thickness of the workpiece to be 40 mm (10 to 40mm) and to reduce the thickness to 5 mm (from 1.6 to 6mm) which would be 50% reduction in thickness on average for each of the stands 39 as taught by Kimura since choosing a thickness reduction ratio is well known in the art of hot rolling to obtain a desired thickness of the final product.
	Regarding claim 8, modified Benedetti teaches the metal casting system of claim 7, wherein the continuous casting device is arranged to cast the metal strip at a thickness of 7 mm - 50 mm (Col. 4 l. 26-42, Kimura).  
	Regarding claim 9, modified Benedetti teaches the metal casting system of claim 7.
	Benedetti is silent to wherein the hot or warm rolling temperatures are at least approximately 400 C.
	Although Benedetti is silent to the specific temperature of the hot or warm rolling temperature, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to hot or warm roll the workpiece at approximately 400 C since it has been held that where, as here, the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The purpose of the furnace of Benedetti is to heat up and equalize the temperature if the workpiece and to bring them to a rolling temperature (Col. 4 line 5-10). Therefore, based on the material being casted by the casting device, choosing the hot rolling temperature and/or conditions would have been only routine skill in the art. 
	Regarding claim 10, modified Benedetti teaches the metal casting system of claim 7.
Benedetti is silent to the specifics of the temperature of the furnace relative to the solidus temperature of the workpiece and duration. Specifically, Benedetti is silent to wherein the soaking furnace is configured to maintain the metal strip at a peak metal temperature that is approximately 15 C - 45 C below a solidus temperature of the metal strip for a duration of approximately 1-3 minutes.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen a temperature that is below the solidus temperature of the workpiece because if the temperature is above the solidus temperature, it would have not desirable deformations due to solid and liquid state of the metal sheet. Therefore, depending on the material being used, PHOSITA would have arrived at the given temperature range in relation to the solidus temperature. 
Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to hold the metal strip in the soaking furnace for a duration of approximately 1-3 minutes since it has been held that where, as here, the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 and since the purpose of the furnace of Benedetti is to heat up and equalize the temperature if the workpiece and to bring them to a rolling temperature (Col. 4 line 5-10). Therefore, depending on the material conditions, the duration would have been determined/set to 1-3 minutes.
	Regarding claim 11, modified Benedetti teaches the metal casting system of claim 7, wherein the one or more rolling stands include a single rolling stand (one of the rolling stands 16) capable of achieving a 50% -70% reduction of thickness of the metal strip (see claim 7 rejection which explains the 50% reduction of thickness).  
	Regarding claim 12, modified Benedetti teaches the metal casting system of claim 7.
Benedetti fails to disclose wherein the continuous casting device is a belt caster.
Kimura teaches the casting device that is a belt caster (5, 7 are belt casters).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the casting device of Benedetti with the casting device of Kimura since these two casters were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the casting device of Benedetti for the belt caster of Kimura. 
	Regarding claim 13, modified Benedetti teaches the metal casting system of claim 7, further comprising a coiling device (314 see description of Fig. 21) positioned downstream of the one or more rolling stands for coiling the metal strip into a coil.  
Claim 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ljungars (WO 0037190) in view of Alken (US 20150328670).
Regarding claim 19, Ljungars discloses the metal casting system of claim 17.
	Although Ljungars teaches that the hot strips are rapid cooled to below 500C (see 3rd paragraph of Detailed Description), Ljungar is silent to the control of the cooling. Specifically, Ljungars fails to disclose the quenching system further comprises: a valve associated with the at least one nozzle; and a controller operatively coupled to the valve.   	
	Alken teaches a method and/or device for supplying coolant to a cooling device for cooling metal strip (Title). Alken teaches a quenching system comprising at least one nozzle (1- spray bar has nozzles); a valve (9) associated with the at least one nozzle; a sensor (pg. 3 [0033] temperature sensor) configured to detect a temperature of the metal strip as the metal strip exits the quenching system; and a controller (5) operatively coupled to the valve.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add to the quenching system of Ljungars with a valve and a controller and a sensor that controls the quenching system as taught by Alken above in order to successfully adjust the cooling based on the temperature of the metal strip to reach the desired temperature of 500C or below.  
	Regarding claim 20, Ljungars discloses the metal casting system of claim 17.
	Although Ljungars teaches that the hot strips are rapid cooled to below 500C (see 3rd paragraph of Detailed Description), Ljungar is silent to the control of the cooling. Specifically Ljungars fails to disclose wherein the quenching system further comprises: a sensor configured to detect a temperature of the metal strip as the metal strip exits the quenching system; and a controller communicatively coupled to the sensor and configured to control the delivery of coolant at least partially based on the detected temperature from the sensor.
	Alken teaches a method and/or device for supplying coolant to a cooling device for cooling metal strip (Title). Alken teaches a quenching system comprising at least one nozzle (1- spray bar has nozzles); a valve (9) associated with the at least one nozzle; a sensor (pg. 3 [0033] temperature sensor) configured to detect a temperature of the metal strip as the metal strip exits the quenching system; and a controller (5) communicatively coupled to the sensor and configured to (pg. 3 [0033]) control the delivery of coolant at least partially based on the detected temperature from the sensor.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add to the quenching system of Ljungars with a valve and a controller and a sensor that controls the quenching system as taught by Alken above in order to successfully adjust the cooling based on the temperature of the metal strip to reach the desired temperature of 500C or below.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 7-15, 17, 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725